DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14, 17-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hutson, Pub. No.: US 20170277176 A1, in view of SHAMIM et al., Pub. No.: US 20180249291 A1.

Regarding claim 1, Hutson discloses an unmanned aerial vehicle controlling system ([0003] Embodiments described herein are concerned with a UAV controller (e.g. a remote control) for controlling various aspects of a UAV. The controller may include a controller body forming a support structure. ), comprising:  
     
    PNG
    media_image1.png
    367
    592
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    504
    588
    media_image2.png
    Greyscale

an unmanned aerial vehicle having a body ([0061] FIG. 1A is a diagram illustrating an example of an interaction between a UAV 300 and a controller 100 (in perspective view) according to various embodiments.), 
Hutson is not explicitly disclosing “first/second localization module”, however, SHAMIM et al., US 20180249291 A1, discloses SYSTEMS AND METHODS FOR TRACKING A DEVICE IN ZERO-INFRASTRUCTURE AND ZERO-POWER CONDITIONS, AND A TRACKING DEVICE THEREFOR and discloses;
a first localization module and a second localization module  in which the first localization module and the second localization module are disposed on the body with the first localization module facing a first direction and the second localization module facing a second direction ([0012] An embodiment among others is a system and/or method for a tracking device capable of localizing in a multitude of situations and environments, including those that make localization problematic, wherein the system and method comprise: (a) attempting to determine a location of the tracking device utilizing a first localization module within a tracking device; (b) responsive to the location being undetermined utilizing the first localization module, attempting to determine the location of the tracking device utilizing a second localization module within the tracking device; (c) responsive to the location being undetermined utilizing the second localization module, attempting to determine the location of the tracking device utilizing a third localization module within the tracking device; and (d) responsive to the location being undetermined utilizing the third localization module, initiating transmission of a signal from the tracking 

    PNG
    media_image3.png
    708
    492
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    602
    488
    media_image4.png
    Greyscale


[0099] Additional information associated with the tracking devices 100 may be encoded in the user interface 472. For example, a plurality of locations 606 for each tracking device 100 may be determined utilizing geocoding or similar techniques. In the non-limiting example of FIG. 5, the location for each tracking device 100 comprises a longitude and latitude. Additionally, statistics associated with the location of the tracking device 100 may be determined and encoded in the network page. For example, a time in a location metric 609 may be encoded in the network page to show a length of time a tracking device 100 has remained in a particular position or range of positions.
SHAMIM et al. teaches that these features are useful in order for tracking a device in zero-infrastructure and zero-power conditions (see para. [0002]).

Further Hutson discloses;
a controller for sending a localization signal to the first localization module and the second localization module, in which the unmanned aerial vehicle controls the direction that the body faces and the distance between unmanned aerial vehicle and the controller according to the localization signal ([0057] In some embodiments, the controller may include one or more feedback devices such as vibration motors, servos, speakers, and the like to warn the user of an incoming collision, navigation indication, danger, or otherwise provide notification(s) to the user. Particularly, in response to the UAV detecting an object that would cause an imminent collision in a certain direction, the feedback devices may provide feedback (e.g., audio signals or vibration/opposing force against operating the first controller to move the UAV in that direction) for warning the user. & [0082] For instance, in response to receiving feedback signals concerning imminent collision, the feedback device 205 may provide feedback based on a direction and distance of the imminent collision. If the feedback signals indicate imminent collision with an object (e.g., a wall, building, another UAV, or the like) in a first direction with respect to the UAV 300, the feedback device 205 may provide feedback (e.g., vibrate) to the user in a direction corresponding to the first direction to notify the user of the imminent collision in the first direction. If the feedback signals indicate that the UAV 300 is off-course and need to fly in a first direction with respect to the UAV 300 to return to the course, the feedback device 205 may provide feedback to the user in a direction corresponding to the first direction to notify the user of the appropriate course. If the feedback signals indicate that the UAV 300 is being shot with bullets from a first direction with respect to the 

Regarding claim 3, Hutson discloses an unmanned aerial vehicle controlling system, comprising:
an unmanned aerial vehicle having a body ([0003] Embodiments described herein are concerned with a UAV controller (e.g. a remote control) for controlling various aspects of a UAV. The controller may include a controller body forming a support structure. & [0061] FIG. 1A is a diagram illustrating an example of an interaction between a UAV 300 and a controller 100 (in perspective view) according to various embodiments.), 
Hutson is not explicitly disclosing “first/second localization module”, however, SHAMIM et al., US 20180249291 A1, discloses SYSTEMS AND METHODS FOR TRACKING A DEVICE IN ZERO-INFRASTRUCTURE AND ZERO-POWER CONDITIONS, AND A TRACKING DEVICE THEREFOR and discloses)
a first localization module and a second localization module, the first localization module and the second localization module being disposed on the body with the first localization module facing a first direction and the second localization module facing a second direction ([0012] An embodiment among others is a system and/or method for a tracking device capable of localizing in a multitude of situations and environments, including those that make localization problematic, wherein the system and method comprise: (a) attempting to determine a location of the tracking device utilizing a first localization module within a tracking device; (b) responsive to the location being undetermined utilizing the first localization module, attempting to determine the location of the tracking device utilizing a second localization module within the tracking device; (c) responsive to the location being undetermined utilizing the second localization module, attempting to determine the location of the tracking device utilizing a third localization module within the tracking device; and (d) responsive to the location being undetermined utilizing the third localization ing geocoding or similar techniques. In the non-limiting example of FIG. 5, the location for each tracking device 100 comprises a longitude and latitude. Additionally, statistics associated with the location of the tracking device 100 may be determined and encoded in the network page. For example, a time in a location metric 609 may be encoded in the network page to show a length of time a tracking device 100 has remained in a particular position or range of positions.
SHAMIM et al. teaches that these features are useful in order for tracking a device in zero-infrastructure and zero-power conditions (see para. [0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by SHAMIM et al. with the system disclosed by Hutson in order to enhance location determination in zero-infrastructure and zero-power conditions. In one example, a device, system and/or method includes an infrastructure-based localization module, an infrastructure-less localization module and a passive module that can utilize at least two of the modules to determine a location of the tracking device (see Abstract).
Further Hutson discloses; and 
a controller for receiving a first emission signal sent from the first localization module and a second emission signal sent from the second localization module, the controller controlling the direction that the body faces and the distance between unmanned aerial vehicle and the controller according to the localization information of the first emission signal and the localization information of the second emission signal ([0101] The radio module 330 may be configured to receive navigation signals, such as beacon signals from 225 or memory 260) or server in communication with the processor 320 via the wireless communication link 332, or in a combination of the memory unit 321 and the ground-based device or server. & [0102] Navigating using information about RF emitters may use any of a number of conventional methods. For example, upon receiving an RF signal via the radio module 330, the processor 320 may obtain the signals unique identifier (e.g., a Service Sector Identification (SSID), a Media Access Control (MAC) address, radio station call sign, cell ID, etc.), and use that information to obtain the ground coordinates and signal strength of the detected RF emitter from the database of RF emitter characteristics. If the database is stored in the onboard memory unit 321, the processor 320 may use the emitter identifier information to perform a table look up in the database. Alternatively or in addition, the processor 320 may use the radio module 330 to transmit the detected RF emitter identifier to a Location Information Service (LIS) server, which may return a location of the RF emitter obtained an RF emitter location database. Using the RF emitters coordinates and optionally the signal strength characteristics, the processor 320 (or the navigation unit 325) may estimate the location of the UAV 300 relative to those coordinates. Using locations of three or more RF emitters detected by the radio module 330, the processor may determine a more precise location via trilateration. Estimates of location based on received ground-based RF emitters may be combined with position information from a GNSS receiver to provide more precise and reliable location estimates than achievable with either method alone.).

Regarding claim 4, Hutson discloses the unmanned aerial vehicle controlling system according to claim 3, wherein the first localization module includes:
a first emitter ([0101] “In some embodiments, the navigation unit 325 may use signals received from recognizable RF emitters (e.g., AM/FM radio stations, Wi-Fi access points, and cellular network base stations) on the ground. The locations, unique identifiers, single strengths, frequencies, and other characteristic information of such RF emitters may be stored in a database and used to determine position (e.g., via triangulation and/or trilateration) when RF signals are received by the radio module 330.”); and
a first directional antenna coupled to the first emitter ([0079] The processor 215 may use the radio module 235 to conduct wireless communications with the UAV 300. The radio module 235 may be configured to transmit the control data to the UAV 300 and receive feedback data from the UAV 300. The radio module 235 may be coupled to an antenna 240 for performing the transmission and reception functions. The radio module 235 may include interface software, hardware, or combinations thereof, for communication with the UAV 300. The radio module 235 may include hardware such as network modems, wireless receiver or transceiver electronics, and/or software that provide wired or wireless communication links.).

Regarding claim 5, Hutson discloses the unmanned aerial vehicle controlling system according to claim 3, wherein the first localization module includes: 
a second emitter ([0102] “Using the RF emitters coordinates and optionally the signal strength characteristics, the processor 320 (or the navigation unit 325) may estimate the location of the UAV 300 relative to those coordinates. Using locations of three or more RF emitters detected by the radio module 330, the processor may determine a more precise location via trilateration. Estimates of location based on received ground-based RF emitters may be combined with position information from a GNSS receiver to provide more precise and reliable location estimates than achievable with either method alone.) and; 
a second directional antenna coupled to the second emitter ([0086] The wireless communication device 250 may have a power module 285 such as, but not limited to, the power module 245. The wireless communication device 250 may have a radio module 275 and antenna 280 such as, but not limited to, the radio module 235 and antenna 240, respectively. The radio module 275 may be in communication with a radio module 330 (FIG. 3D) of the UAV 300. In some embodiments, the radio module 275 may be configured to be in communication with the radio module 235 of the controller 200 (in lieu of or in addition to the electrical connection 252) for transfer of data there between.).

Regarding claim 6, Hutson discloses the unmanned aerial vehicle controlling system according to claim 3, wherein the first localization module faces the first direction and the second localization module faces the second direction in a manner such that the main lobe of the first localization module and that of the second localization module face different directions respectively ([0102] Navigating using information about RF emitters may use any of a number of conventional methods. For example, upon receiving an RF signal via the radio module 330, the processor 320 may obtain the signals unique identifier (e.g., a Service Sector Identification (SSID), a Media Access Control (MAC) address, radio station call sign, cell ID, etc.), and use that information to obtain the ground coordinates and signal strength of the detected RF emitter from the database of RF emitter characteristics. If the database is stored in the onboard memory unit 321, the processor 320 may use the emitter identifier information to perform a table look up in the database. Alternatively or in addition, the processor 320 may use the radio module 330 to transmit the detected RF emitter identifier to a Location Information Service (LIS) server, which may return a location of the RF emitter obtained an RF emitter location database. Using the RF emitters coordinates and optionally the signal strength characteristics, the processor 320 (or the navigation unit 325) may estimate the location of the UAV 300 relative to those coordinates. Using locations of three or more RF emitters detected by the radio module 330, the processor may determine a more precise location via trilateration. Estimates of location based on received ground-based RF emitters may be 

Regarding claim 7, Hutson discloses the unmanned aerial vehicle controlling system according to claim 3, wherein the unmanned aerial vehicle further includes an image capturing device disposed on the body, in which the direction faced by the image capturing device is changed in accordance with the change in the direction of the body such that the image capturing device faces the controller ([0059] The combination of the first controller and the second controller may enable the user to control two or more aspects of the UAV in flight with one hand. Illustrating with a non-limiting example, the first controller may be configured to control the flight of the UAV, and the second controller may be configured to control the camera (e.g., a camera gimbal) or other sensors of the UAV, vice versa. With the additional third controller, additional aspects of the UAV may be controlled. The user may interact with the first, second, and third controller with one hand. & [0060] In some embodiments, the controller may be coupled to a wireless communication device via a third portion (e.g., a magnet, Velcro, clip, clamp, and/or the like). The wireless communication device may display flight control info, visual data from the UAV camera, flight maps, and/or the like. The user may use a second hand of a second arm (the arm that is not secured to the controller via the first portion) to interact with the wireless communication device. The wireless communication device may include an input device for accepting user input, as the fourth controller.).

Regarding claim 8, Hutson discloses the unmanned aerial vehicle controlling system according to claim 3, wherein the unmanned aerial vehicle includes a plurality of rotors and a rotor controlling module, the rotor controlling module controlling the plurality of rotors according to a control signal sent from the controller, in which the controller generates the control signal by comparing the localization information of the first emission signal and the localization information of the second emission signal ([0094] Referring to FIGS. 1A-3D, in some embodiments, the UAV 300 may include a number 

Regarding claim 9, Hutson discloses the unmanned aerial vehicle controlling system according to claim 3, wherein the first emission signal includes a first identification code, and the second emission signal includes a second identification code different from the first identification code ([0102] Navigating using information about RF emitters may use any of a number of conventional methods. For example, upon receiving an RF signal via the radio module 330, the processor 320 may obtain the signals unique identifier (e.g., a Service Sector Identification (SSID), a Media Access Control (MAC) address, radio station call sign, cell ID, etc.), and use that information to obtain the ground coordinates and signal strength of the detected RF emitter from the database of RF emitter characteristics. If the database is stored in the onboard memory unit 321, the processor 320 may use the emitter identifier information to perform a table look up in the database. Alternatively or in addition, the processor 320 may use the radio module 330 to transmit the detected RF emitter identifier to a Location Information Service (LIS) server, which may return a location of the RF emitter obtained an RF emitter location database. Using the RF emitters coordinates and optionally the signal strength characteristics, the processor 320 (or the navigation unit 325) may estimate the location of the UAV 300 relative to those coordinates. Using locations of three or more RF emitters detected by the radio module 330, the processor may determine a more precise location via trilateration. Estimates of location based on received ground-based RF emitters may be combined with position information from a GNSS receiver to provide more precise and reliable location estimates than achievable with either method alone.).

Regarding claim 10, Hutson discloses the unmanned aerial vehicle controlling system according to claim 3, wherein the first localization module sends a plurality of the first emission signals with a time interval between each successive first emission signal ([0142] In additional or alternative embodiments, the first controller 210 may be configured to control aspects of the UAV 300 other than or in addition to the flight of the UAV 300. Moving the first controller 210 in one of the directions 412a-426b with a certain amount of force, acceleration, frequency, and a combination thereof may represent different commands. Illustrating with a non-limiting example, pressing the first controller 210 down (in the direction 416b) a number of times (e.g., twice) may indicate selection of a flight mode (e.g., the “altitude-hold” mode). Illustrating with another non-limiting example, rotating the first controller 210 along an axis of rotation (in the direction 426a or 426b) a number of times (e.g., twice) may returning the camera 490 to an initial position.).

Regarding claim 11, Hutson discloses an unmanned aerial vehicle, comprising:
a body including a plurality of rotors, a rotor controlling module and an image capturing device ([0094] “Referring to FIGS. 1A-3D, in some embodiments, the UAV 300 may include a number of rotors 301, frame 303, and landing skids 305. The frame 303 may provide structural support for the motors associated with the rotors 301, the landing skids 305 and may be sufficiently strong to support the maximum load weight for the combination of the components of the UAV 300 and, in some cases, a payload 309.” & [0099] “Through control of the individual motors of the rotors 301, the UAV 300 may be controlled in flight as the UAV 300 progresses toward a destination. In some embodiments, the processor 320 may control the motor control 323 (e.g., the flight of the UAV 300) based on the control data received from the radio module 235, such as in an instance in which the UAV 300 is at least partially controlled manually by the user of the controller 200.” & [0059] “the second controller may be configured to control the camera (e.g., a camera gimbal) or other sensors of the UAV, vice versa.” & [0060] “In some embodiments, the controller may be coupled to a wireless communication device via a third portion (e.g., a magnet, Velcro, ;
a first localization module having a first directional antenna disposed on the body and facing a first direction, the first localization module being used for sending a first emission signal ([0079] The processor 215 may use the radio module 235 to conduct wireless communications with the UAV 300. The radio module 235 may be configured to transmit the control data to the UAV 300 and receive feedback data from the UAV 300. The radio module 235 may be coupled to an antenna 240 for performing the transmission and reception functions. The radio module 235 may include interface software, hardware, or combinations thereof, for communication with the UAV 300. The radio module 235 may include hardware such as network modems, wireless receiver or transceiver electronics, and/or software that provide wired or wireless communication links. & [0103] The processor 320 may use the radio module 330 to conduct wireless communications with a variety of wireless communication devices (e.g., the controller 200 and/or the wireless communication device 250), such as a beacon, server, smartphone, tablet, controller, or other devices with which the UAV 300 may be in communication. The bi-directional wireless communication link 332 may be established between transmit/receive antenna 331 of the radio module 330 and transmit/receive antenna 240 of the controller 200 (and/or the antenna 280 of the wireless communication device 250). The radio module 330 may be configured to support multiple connections with different devices (e.g., the controller 200 and the wireless communication device 250) having different radio access technologies. The UAV 300 may communicate with the controller 200 and/or the wireless communication device 250 through an intermediate communication link such as one or more network nodes or other communication devices.); and 
a second localization module having a second directional antenna disposed on the body and facing a second direction, the second localization module being used for sending a second emission signal ([0086] The wireless communication device 250 may have a power module 285 such as, but not limited to, the power module 245. The wireless communication device 250 may have a radio module 275 and antenna 280 such as, but not  in communication with the radio module 235 of the controller 200 (in lieu of or in addition to the electrical connection 252) for transfer of data there between. & [0103] The processor 320 may use the radio module 330 to conduct wireless communications with a variety of wireless communication devices (e.g., the controller 200 and/or the wireless communication device 250), such as a beacon, server, smartphone, tablet, controller, or other devices with which the UAV 300 may be in communication. The bi-directional wireless communication link 332 may be established between transmit/receive antenna 331 of the radio module 330 and transmit/receive antenna 240 of the controller 200 (and/or the antenna 280 of the wireless communication device 250). The radio module 330 may be configured to support multiple connections with different devices (e.g., the controller 200 and the wireless communication device 250) having different radio access technologies. The UAV 300 may communicate with the controller 200 and/or the wireless communication device 250 through an intermediate communication link such as one or more network nodes or other communication devices.).

Regarding claim 12, Hutson discloses the unmanned aerial vehicle according to claim 11, wherein 
the first localization module has a first emitter coupled to the first directional antenna ([0101] “In some embodiments, the navigation unit 325 may use signals received from recognizable RF emitters (e.g., AM/FM radio stations, Wi-Fi access points, and cellular network base stations) on the ground. The locations, unique identifiers, single strengths, frequencies, and other characteristic information of such RF emitters may be stored in a database and used to determine position (e.g., via triangulation and/or trilateration) when RF signals are received by the radio module 330.” & [0079] The processor 215 may use the radio module 235 to conduct wireless communications with the UAV 300. The radio module 235 may be configured to transmit the control data to the UAV 300 and receive , 
the first emitter generating signals including a first identification code, which are sent by the first directional antenna with a time interval between each successive said signal ([0142] In additional or alternative embodiments, the first controller 210 may be configured to control aspects of the UAV 300 other than or in addition to the flight of the UAV 300. Moving the first controller 210 in one of the directions 412a-426b with a certain amount of force, acceleration, frequency, and a combination thereof may represent different commands. Illustrating with a non-limiting example, pressing the first controller 210 down (in the direction 416b) a number of times (e.g., twice) may indicate selection of a flight mode (e.g., the “altitude-hold” mode). Illustrating with another non-limiting example, rotating the first controller 210 along an axis of rotation (in the direction 426a or 426b) a number of times (e.g., twice) may returning the camera 490 to an initial position.), and 
wherein the second localization module has a second emitter coupled to the second directional antenna, the second emitter generating signals including a second identification code, which are sent by the second directional antenna with the time interval between each successive said signal ([0102] Navigating using information about RF emitters may use any of a number of conventional methods. For example, upon receiving an RF signal via the radio module 330, the processor 320 may obtain the signals unique identifier (e.g., a Service Sector Identification (SSID), a Media Access Control (MAC) address, radio station call sign, cell ID, etc.), and use that information to obtain the ground coordinates and signal strength of the detected RF emitter from the database of RF emitter characteristics. If the database is stored in the onboard memory unit 321, the processor 320 may use the emitter identifier information to perform a table look up in the database. Alternatively or in addition, the processor 320 may use the radio module 330 to transmit the detected RF emitter identifier to a Location Information Service (LIS) server, which may return a location of the RF emitter obtained an RF emitter location database. Using the RF emitters coordinates and optionally the signal strength characteristics, the processor 320 (or the navigation unit 325) may estimate the location of the UAV 300 relative to those coordinates. Using locations of three or more RF emitters detected by the radio module 330, the processor may determine a more precise location via trilateration. Estimates of location based on received ground-based RF emitters may be combined with position information from a GNSS receiver to provide more precise and reliable location estimates than achievable with either method alone.).

Regarding claim 13, Hutson discloses an unmanned aerial vehicle controlling system, comprising:
an unmanned aerial vehicle having a body ([0061] FIG. 1A is a diagram illustrating an example of an interaction between a UAV 300 and a controller 100 (in perspective view) according to various embodiments.),
Hutson is not explicitly disclosing “first/second localization module”, however, SHAMIM et al., US 20180249291 A1, discloses SYSTEMS AND METHODS FOR TRACKING A DEVICE IN ZERO-INFRASTRUCTURE AND ZERO-POWER CONDITIONS, AND A TRACKING DEVICE THEREFOR and discloses
a first localization module and a second localization module, the first localization module and the second localization module being disposed on the body with the first localization module facing a first direction and the second localization module facing a second direction ([0012] An embodiment among others is a system and/or method for a tracking device capable of localizing in a multitude of situations and environments, including those that make localization problematic, wherein the system and method comprise: (a) attempting to determine a location of the tracking device utilizing a first localization module within a tracking device; (b) responsive to the location being undetermined utilizing the first localization module, attempting to determine the location of the tracking device utilizing a second localization module within the tracking device; (c) ing geocoding or similar techniques. In the non-limiting example of FIG. 5, the location for each tracking device 100 comprises a longitude and latitude. Additionally, statistics associated with the location of the tracking device 100 may be determined and encoded in the network page. For example, a time in a location metric 609 may be encoded in the network page to show a length of time a tracking device 100 has remained in a particular position or range of positions.
SHAMIM et al. teaches that these features are useful in order for tracking a device in zero-infrastructure and zero-power conditions (see para. [0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by SHAMIM et al. with the system disclosed by Hutson in order to enhance location determination in zero-infrastructure and zero-power conditions. In one example, a device, system and/or method includes an infrastructure-based localization module, an infrastructure-less localization module and a passive module that can utilize at least two of the modules to determine a location of the tracking device (see Abstract).
Further Hutson discloses; and 
a controller for receiving a first emission signal sent from the first localization module and a second emission signal sent from the second localization module, in which 
the controller sends a localization information data according to the localization information of the first emission signal and the localization information of the second emission signal, and the unmanned aerial vehicle receives the localization information data and adjusts the direction that the body faces and the distance between unmanned aerial vehicle and the controller according to the localization information data ([0101] The radio module 330 may be configured to receive navigation signals, such as beacon signals from restricted areas, signals from aviation navigation facilities, etc., and provide such signals to the processor 320 and/or the navigation unit 325 to assist in navigation. In some embodiments, the navigation unit 325 may use signals received from recognizable RF emitters (e.g., AM/FM radio stations, Wi-Fi access points, and cellular network base stations) on the ground. The locations, unique identifiers, single strengths, frequencies, and other characteristic information of such RF emitters may be stored in a database and used to determine position (e.g., via triangulation and/or trilateration) when RF signals are received by the radio module 330. Such a database of RF emitters may be stored in the memory unit 321 of the UAV 300, in a ground-based device (e.g., in the memory 225 or memory 260) or server in communication with the processor 320 via the wireless communication link 332, or in a combination of the memory unit 321 and the ground-based device or server. & [0102] Navigating using information about RF emitters may use any of a number of conventional methods. For example, upon receiving an RF signal via the radio module 330, the processor 320 may obtain the signals unique identifier (e.g., a Service Sector Identification (SSID), a Media Access Control (MAC) address, radio station call sign, cell ID, etc.), and use that information to obtain the ground coordinates and signal strength of the detected RF emitter from the database of RF emitter characteristics. If the database is stored in the onboard memory unit 321, the processor 320 may use the emitter identifier information to perform a table look up in the database. Alternatively or in addition, the processor 320 may use the radio module 330 to transmit the detected RF emitter identifier to a Location Information Service (LIS) server, which may return a location of the RF emitter obtained an RF emitter location database. Using the RF emitters coordinates and optionally the signal strength characteristics, the processor 320 (or the navigation unit 325) [0109] Illustrating with another non-limiting example, in response to receiving the control data related to the at least one sensor of the UAV 300, the processor 350 may control the navigation unit 325, gyro/accelerometer unit 327, and/or avionics module 329 based on the control data. The control data may correspond to switching the sensors on/off, calibrating the sensors, adjusting the position/orientation of the sensors, and/or the like.).

Regarding claim 14, Hutson discloses an unmanned aerial vehicle controlling system applicable to the tracking of a controller and the controlling of the flight direction and the flying distance of the unmanned aerial vehicle according to claim 11, the unmanned aerial vehicle controlling system comprising:
a microcontroller ([0075] The controller 200 may include a processor 215 configured to execute functions of the controller 200 as described herein. According to some embodiments, the processor 215 may be a general-purpose processor. The processor 215 may include any suitable data processing device, such as, but not limited to, a microprocessor, Central Processor Unit (CPU), or custom hardware. In the alternative, the processor 215 may be any suitable electronic processor, controller, microcontroller, or state machine. The processor 215 may also be implemented as a combination of computing devices (e.g., a combination of a Digital Signal Processor (DSP) and a microprocessor, a plurality of microprocessors, at least one microprocessor in conjunction with a DSP core, or any other suitable configuration).);
a plurality of directional antenna including a first directional antenna and a second directional antenna respectively coupled to the microcontroller, in which the first directional antenna receives a first receiving signal sent from the controller, the second directional antenna receives a second receiving signal sent from the controller ([0079] The processor 215 may use the radio module 235 to conduct wireless communications with the UAV 300. The radio module 235 may be configured to transmit the control data to the UAV 300 and receive feedback data from the UAV 300. The radio module 235 may be coupled to an antenna 240 for performing the transmission and reception functions. The radio module 235 may include interface software, hardware, or combinations thereof, for communication with the UAV 300. The radio module 235 may include hardware such as network modems, wireless receiver or transceiver electronics, and/or software that provide wired or wireless communication links. & [0086] The wireless communication device 250 may have a power module 285 such as, but not limited to, the power module 245. The wireless communication device 250 may have a radio module 275 and antenna 280 such as, but not limited to, the radio module 235 and antenna 240,  in communication with the radio module 235 of the controller 200 (in lieu of or in addition to the electrical connection 252) for transfer of data there between. & [0101] “In some embodiments, the navigation unit 325 may use signals received from recognizable RF emitters (e.g., AM/FM radio stations, Wi-Fi access points, and cellular network base stations) on the ground. The locations, unique identifiers, single strengths, frequencies, and other characteristic information of such RF emitters may be stored in a database and used to determine position (e.g., via triangulation and/or trilateration) when RF signals are received by the radio module 330.” & [0057] In some embodiments, the controller may include one or more feedback devices such as vibration motors, servos, speakers, and the like to warn the user of an incoming collision, navigation indication, danger, or otherwise provide notification(s) to the user. Particularly, in response to the UAV detecting an object that would cause an imminent collision in a certain direction, the feedback devices may provide feedback (e.g., audio signals or vibration/opposing force against operating the first controller to move the UAV in that direction) for warning the user. & [0115] FIG. 4A is a schematic diagram illustrating an example of correspondence between manipulation of the first controller 110 (FIGS. 1A-1G) and the flight of UAV 300 (FIGS. 1A-1G, 3A-3D), and an example of correspondence between manipulation of the first controller 110 (FIGS. 1A-1G) and the orientation/position of a camera 490. Referring to FIGS. 1-4A, FIG. 4A shows a partial perspective view of the controller 100, including the first controller 110, the second portion 125 supporting the first controller 110, and the space 115 for the wrist of the first arm of the user. Other parts of the controller 100 may be omitted for clarity.), and 
the first receiving signal and the second receiving signal each have an identification code different from one another, wherein the microcontroller identifies the first receiving signal and the second receiving signal through the identification code thereof ([0102] Navigating using information about RF emitters may use any of a number of conventional methods. For example, upon receiving an RF signal via the radio module 330, the processor 320 may obtain the signals unique identifier (e.g., a Service Sector Identification ; and
a plurality of motor controllers including a first motor controller and a second motor controller respectively coupled to the microcontroller ([0075] The controller 200 may include a processor 215 configured to execute functions of the controller 200 as described herein. According to some embodiments, the processor 215 may be a general-purpose processor. The processor 215 may include any suitable data processing device, such as, but not limited to, a microprocessor, Central Processor Unit (CPU), or custom hardware. In the alternative, the processor 215 may be any suitable electronic processor, controller, microcontroller, or state machine. The processor 215 may also be implemented as a combination of computing devices (e.g., a combination of a Digital Signal Processor (DSP) and a microprocessor, a plurality of microprocessors, at least one microprocessor in conjunction with a DSP core, or any other suitable configuration). & [0084] In some embodiments, the controller 200 may be electrically coupled to the wireless communication device 250 via the electrical connection 252. The electrical connection 252 may be a part of the third portion 135. The wireless communication device 250 may be a mobile smart phone (such as, but not limited to an iPhone™, an 
wherein the microcontroller controls the flight direction and the flying distance of the unmanned aerial vehicle through the first motor controller and the second motor controller according to the first receiving signal and the second receiving signal such that the distance between the unmanned aerial vehicle and the controller is a predetermined distance ([0077] The second controller 220 may be embedded within the controller 200 or arranged external to the controller 200. The second controller 220 may include sensors for detecting motion of the controller 200. The second controller 220 may send user input detected by the second controller 220 to the processor 215 for translation into control data. In some embodiments, the second controller 220 may include at least one accelerometer, gyroscope, or other sensors that are configured to determine a direction, acceleration, speed, and/or the like with which the user is moving the controller 200. Illustrating with a non-limiting example, the second controller 220 may include an Inertial Measurement Unit (IMU). The IMU may include at least three accelerometers, three gyroscopes, and a magnetometer for detecting changes in the directions of translation (by virtue of the accelerometers) and in the directions of rotation (by virtual of the gyroscopes). Accordingly, the IMU may provide detection of the movement of the controller 200 in 6 DOF. In other embodiments, the second controller 220 may be implemented with other combinations of 

Regarding claim 17, Hutson discloses the unmanned aerial vehicle controlling system according to claim 14, wherein 
the first directional antenna sends a first emission signal to the controller, and the controller calculates the first receiving signal according to the first emission signal ([0079] The processor 215 may use the radio module 235 to conduct wireless communications with the UAV 300. The radio module 235 may be configured to transmit the control data to the UAV 300 and receive feedback data from the UAV 300. The radio module 235 may be coupled to an antenna 240 for performing the transmission and reception functions. The radio module 235 may include interface software, hardware, or combinations thereof, for communication with the UAV 300. The radio module 235 may include hardware such as network modems, wireless receiver or transceiver electronics, and/or software that provide wired or wireless communication links. &  [0086] The wireless communication device 250 may have a power module 285 such as, but not limited to, the power The wireless communication device 250 may have a radio module 275 and antenna 280 such as, but not limited to, the radio module 235 and antenna 240, respectively. The radio module 275 may be in communication with a radio module 330 (FIG. 3D) of the UAV 300. In some embodiments, the radio module 275 may be configured to be in communication with the radio module 235 of the controller 200 (in lieu of or in addition to the electrical connection 252) for transfer of data there between. & [0101] “In some embodiments, the navigation unit 325 may use signals received from recognizable RF emitters (e.g., AM/FM radio stations, Wi-Fi access points, and cellular network base stations) on the ground. The locations, unique identifiers, single strengths, frequencies, and other characteristic information of such RF emitters may be stored in a database and used to determine position (e.g., via triangulation and/or trilateration) when RF signals are received by the radio module 330.”); 
the second directional antenna sends a second emission signal to the controller, and the controller calculates the second receiving signal according to the second emission signal ([0086] The wireless communication device 250 may have a power module 285 such as, but not limited to, the power module 245. The wireless communication device 250 may have a radio module 275 and antenna 280 such as, but not limited to, the radio module 235 and antenna 240, respectively. The radio module 275 may be in communication with a radio module 330 (FIG. 3D) of the UAV 300. In some embodiments, the radio module 275 may be configured to be in communication with the radio module 235 of the controller 200 (in lieu of or in addition to the electrical connection 252) for transfer of data there between. & [0103] The processor 320 may use the radio module 330 to conduct wireless communications with a variety of wireless communication devices (e.g., the controller 200 and/or the wireless communication device 250), such as a beacon, server, smartphone, tablet, controller, or other devices with which the UAV 300 may be in communication. The bi-directional wireless communication link 332 may be established between transmit/receive antenna 331 of the radio module 330 and transmit/receive antenna 240 of the controller 200 (and/or the antenna 280 of the wireless communication device 250). The radio module 330 may be configured to support multiple connections with ; 
the microcontroller controls the flight direction and the flying distance of the unmanned aerial vehicle in accordance with the difference between the first receiving signal and the second receiving signal ([0077] The second controller 220 may be embedded within the controller 200 or arranged external to the controller 200. The second controller 220 may include sensors for detecting motion of the controller 200. The second controller 220 may send user input detected by the second controller 220 to the processor 215 for translation into control data. In some embodiments, the second controller 220 may include at least one accelerometer, gyroscope, or other sensors that are configured to determine a direction, acceleration, speed, and/or the like with which the user is moving the controller 200. Illustrating with a non-limiting example, the second controller 220 may include an Inertial Measurement Unit (IMU). The IMU may include at least three accelerometers, three gyroscopes, and a magnetometer for detecting changes in the directions of translation (by virtue of the accelerometers) and in the directions of rotation (by virtual of the gyroscopes). Accordingly, the IMU may provide detection of the movement of the controller 200 in 6 DOF. In other embodiments, the second controller 220 may be implemented with other combinations of accelerometers and/or gyroscopes to detect movement of the controller 200 up to 6 DOF. In a non-limiting example, the second controller 220 may include three accelerometers for detecting movement of the controller 200 in three directions of translation. In another non-limiting example, the second controller 220 may include three gyroscopes for detecting movement of the controller 200 in three directions of rotation. & [0082] For instance, in response to receiving feedback signals concerning imminent collision, the feedback device 205 may provide feedback based on a direction and distance of the imminent collision. If the feedback signals indicate imminent collision with an object (e.g., a wall, building, another UAV, or the like) in a first direction with respect to the UAV 300, the feedback 

Regarding claim 18, Hutson discloses an unmanned aerial vehicle controlling system applicable to the controlling of the flight direction and the flying distance of the unmanned aerial vehicle according to claim 11, the unmanned aerial vehicle controlling system comprising:
a microcontroller ([0075] The controller 200 may include a processor 215 configured to execute functions of the controller 200 as described herein. According to some embodiments, the processor 215 may be a general-purpose processor. The processor 215 may include any suitable data processing device, such as, but not limited to, a microprocessor, Central Processor Unit (CPU), or custom hardware. In the alternative, the processor 215 may be any suitable electronic processor, controller, microcontroller, or state machine. The processor 215 may also be implemented as a combination of computing devices (e.g., a combination of a Digital Signal Processor (DSP) and a microprocessor, a plurality of microprocessors, at least one microprocessor in conjunction with a DSP core, or any other suitable configuration).);
a plurality of directional antennae, including a first directional antenna and a second directional antenna respectively coupled to the microcontroller, in which the first directional antenna receives a first receiving signal sent from the controller, the second directional antenna receives a second receiving signal sent from the controller ([0079] The processor 215 may use the radio module 235 to conduct wireless communications with the UAV 300. The radio module 235 may be configured to transmit the control data to the UAV 300 and receive feedback data from the UAV 300. The radio module 235 may be coupled to an antenna 240 for performing the transmission and reception functions. The [0086] The wireless communication device 250 may have a power module 285 such as, but not limited to, the power module 245. The wireless communication device 250 may have a radio module 275 and antenna 280 such as, but not limited to, the radio module 235 and antenna 240, respectively. The radio module 275 may be in communication with a radio module 330 (FIG. 3D) of the UAV 300. In some embodiments, the radio module 275 may be configured to be in communication with the radio module 235 of the controller 200 (in lieu of or in addition to the electrical connection 252) for transfer of data there between. & [0101] “In some embodiments, the navigation unit 325 may use signals received from recognizable RF emitters (e.g., AM/FM radio stations, Wi-Fi access points, and cellular network base stations) on the ground. The locations, unique identifiers, single strengths, frequencies, and other characteristic information of such RF emitters may be stored in a database and used to determine position (e.g., via triangulation and/or trilateration) when RF signals are received by the radio module 330.” & [0057] In some embodiments, the controller may include one or more feedback devices such as vibration motors, servos, speakers, and the like to warn the user of an incoming collision, navigation indication, danger, or otherwise provide notification(s) to the user. Particularly, in response to the UAV detecting an object that would cause an imminent collision in a certain direction, the feedback devices may provide feedback (e.g., audio signals or vibration/opposing force against operating the first controller to move the UAV in that direction) for warning the user. & [0115] FIG. 4A is a schematic diagram illustrating an example of correspondence between manipulation of the first controller 110 (FIGS. 1A-1G) and the flight of UAV 300 (FIGS. 1A-1G, 3A-3D), and an example of correspondence between manipulation of the first controller 110 (FIGS. 1A-1G) and the orientation/position of a camera 490. Referring to FIGS. 1-4A, FIG. 4A shows a partial perspective view of the controller 100, including the first controller 110, the second ,, and 
the first receiving signal and the second receiving signal each have an identification code different from one another, wherein the microcontroller identifies the first receiving signal and the second receiving signal through the identification codes thereof ([0102] Navigating using information about RF emitters may use any of a number of conventional methods. For example, upon receiving an RF signal via the radio module 330, the processor 320 may obtain the signals unique identifier (e.g., a Service Sector Identification (SSID), a Media Access Control (MAC) address, radio station call sign, cell ID, etc.), and use that information to obtain the ground coordinates and signal strength of the detected RF emitter from the database of RF emitter characteristics. If the database is stored in the onboard memory unit 321, the processor 320 may use the emitter identifier information to perform a table look up in the database. Alternatively or in addition, the processor 320 may use the radio module 330 to transmit the detected RF emitter identifier to a Location Information Service (LIS) server, which may return a location of the RF emitter obtained an RF emitter location database. Using the RF emitters coordinates and optionally the signal strength characteristics, the processor 320 (or the navigation unit 325) may estimate the location of the UAV 300 relative to those coordinates. Using locations of three or more RF emitters detected by the radio module 330, the processor may determine a more precise location via trilateration. Estimates of location based on received ground-based RF emitters may be combined with position information from a GNSS receiver to provide more precise and reliable location estimates than achievable with either method alone.); 
a plurality of motor controllers including a first motor controller and a second motor controller respectively coupled to the microcontroller  ([0075] The controller 200 may include a processor 215 configured to execute functions of the controller 200 as described herein. According to some embodiments, the processor 215 may be a general-purpose processor. The processor 215 may include any suitable data processing device, such as, but not limited to, a microprocessor, Central Processor Unit (CPU), or custom hardware. In the alternative, the processor 215 may be any suitable electronic processor, controller, microcontroller, or state machine. The processor 215 may also be implemented as a combination of computing devices (e.g., a combination of a Digital Signal Processor (DSP) and a microprocessor, a plurality of microprocessors, at least one microprocessor in conjunction with a DSP core, or any other suitable configuration). & [0084] In some embodiments, the controller 200 may be electrically coupled to the wireless communication device 250 via the electrical connection 252. The electrical connection 252 may be a part of the third portion 135. The wireless communication device 250 may be a mobile smart phone (such as, but not limited to an iPhone™, an Android™ phone, or the like), smart pad, laptop computer, and/or the like. The wireless communication device 250 may include at least a processor 255 configured to execute functions of the wireless communication device 250 as described herein. According to some embodiments, the processor 255 may be a general-purpose processor. The processor 255 may include any suitable data processing device, such as, but not limited to, a microprocessor, CPU, or custom hardware. In the alternative, the processor 255 may be any suitable electronic processor, controller, microcontroller, or state machine. The processor 255 may also be implemented as a combination of computing devices (e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, at least one microprocessor in conjunction with a DSP core, or any other suitable configuration). Various functions of the controller 200 or the communication device 250 may be performed by the processor 215, the processor 255, or both.),; and
a controller wirelessly connected to the unmanned aerial vehicle controlling system and having a user interface, the controller being used for controlling that the distance between the unmanned aerial vehicle and the controller is a predetermined distance ([0077] The second controller 220 may be embedded within the controller 200 or arranged external to the controller 200. The second controller 220 may include sensors for detecting motion of the controller 200. The second controller 220 may send user input detected by the second controller 220 to the processor 215 for translation into control data. In some embodiments, the second controller 220 may include at least one accelerometer, gyroscope, or other sensors that are configured to determine a direction, acceleration, 
wherein the microcontroller controls the flight direction and the flying distance of the unmanned aerial vehicle through the first motor controller and the second motor controller according to the first receiving signal and the second receiving signal such that the distance between the unmanned aerial vehicle and the controller is a predetermined distance ([0077] The second controller 220 may be embedded within the controller 200 or arranged external to the controller 200. The second controller 220 may include sensors for detecting motion of the controller 200. The second controller 220 may send user input 

Regarding claim 21, Hutson discloses the unmanned aerial vehicle controlling system according to claim 18, 
wherein the first directional antenna sends a first emission signal to the controller ([0079] The processor 215 may use the radio module 235 to conduct wireless communications with the UAV 300. The radio module 235 may be configured to transmit the control data to the UAV 300 and receive feedback data from the UAV 300. The radio module 235 may be coupled to an antenna 240 for performing the transmission and reception functions. The radio module 235 may include interface software, hardware, or combinations thereof, for communication with the UAV 300. The radio module 235 may include hardware such as network modems, wireless receiver or transceiver electronics, and/or software that provide wired or wireless communication links. & [0103] The processor 320 may use the radio module 330 to conduct wireless communications with a variety of wireless communication devices (e.g., the controller 200 and/or the wireless communication device 250), such as a beacon, server, smartphone, tablet, controller, or other devices with which the UAV 300 may be in communication. The bi-directional wireless communication link 332 may be established between transmit/receive antenna 331 of the radio module 330 and transmit/receive antenna 240 of the controller 200 (and/or the antenna 280 of the wireless communication device 250). The radio module 330 may be configured to support multiple connections with different devices (e.g., the controller 200 and the wireless communication device 250) having different radio access technologies. The UAV 300 may communicate with the controller 200 and/or the wireless communication device 250 through an intermediate communication link such as one or more network nodes or other communication devices.);, and 
the controller calculates the first receiving signal according to the first emission signal ([0079] The processor 215 may use the radio module 235 to conduct wireless communications with the UAV 300. The radio module 235 may be configured to transmit the control data to the UAV 300 and receive feedback data from the UAV 300. The radio module 235 may be coupled to an antenna 240 for performing the transmission and reception functions. The radio module 235 may include interface software, hardware, or combinations thereof, for communication with the UAV 300. The radio module 235 may include hardware such as network modems, wireless receiver or transceiver electronics, [0086] The wireless communication device 250 may have a power module 285 such as, but not limited to, the power module 245. The wireless communication device 250 may have a radio module 275 and antenna 280 such as, but not limited to, the radio module 235 and antenna 240, respectively. The radio module 275 may be in communication with a radio module 330 (FIG. 3D) of the UAV 300. In some embodiments, the radio module 275 may be configured to be in communication with the radio module 235 of the controller 200 (in lieu of or in addition to the electrical connection 252) for transfer of data there between. & [0101] “In some embodiments, the navigation unit 325 may use signals received from recognizable RF emitters (e.g., AM/FM radio stations, Wi-Fi access points, and cellular network base stations) on the ground. The locations, unique identifiers, single strengths, frequencies, and other characteristic information of such RF emitters may be stored in a database and used to determine position (e.g., via triangulation and/or trilateration) when RF signals are received by the radio module 330.”), 
wherein the second directional antenna sends a second emission signal to the controller ([0086] The wireless communication device 250 may have a power module 285 such as, but not limited to, the power module 245. The wireless communication device 250 may have a radio module 275 and antenna 280 such as, but not limited to, the radio module 235 and antenna 240, respectively. The radio module 275 may be in communication with a radio module 330 (FIG. 3D) of the UAV 300. In some embodiments, the radio module 275 may be configured to be in communication with the radio module 235 of the controller 200 (in lieu of or in addition to the electrical connection 252) for transfer of data there between. & [0103] The processor 320 may use the radio module 330 to conduct wireless communications with a variety of wireless communication devices (e.g., the controller 200 and/or the wireless communication device 250), such as a beacon, server, smartphone, tablet, controller, or other devices with which the UAV 300 may be in communication. The bi-directional wireless communication link 332 may be established between transmit/receive antenna 331 of the radio module 330 and transmit/receive antenna 240 of the controller 200 (and/or the , and 
the controller calculates the second receiving signal according to the second emission signal ([0086] The wireless communication device 250 may have a power module 285 such as, but not limited to, the power module 245. The wireless communication device 250 may have a radio module 275 and antenna 280 such as, but not limited to, the radio module 235 and antenna 240, respectively. The radio module 275 may be in communication with a radio module 330 (FIG. 3D) of the UAV 300. In some embodiments, the radio module 275 may be configured to be in communication with the radio module 235 of the controller 200 (in lieu of or in addition to the electrical connection 252) for transfer of data there between. & [0103] The processor 320 may use the radio module 330 to conduct wireless communications with a variety of wireless communication devices (e.g., the controller 200 and/or the wireless communication device 250), such as a beacon, server, smartphone, tablet, controller, or other devices with which the UAV 300 may be in communication. The bi-directional wireless communication link 332 may be established between transmit/receive antenna 331 of the radio module 330 and transmit/receive antenna 240 of the controller 200 (and/or the antenna 280 of the wireless communication device 250). The radio module 330 may be configured to support multiple connections with different devices (e.g., the controller 200 and the wireless communication device 250) having different radio access technologies. The UAV 300 may communicate with the controller 200 and/or the wireless communication device 250 through an intermediate communication link such as one or more network nodes or other communication devices.), and 
wherein the microcontroller controls the flight direction and the flying distance of the unmanned aerial vehicle in accordance with the difference between the first receiving signal and the second receiving signal ([0077] The second controller 220 may be embedded within the controller 200 or arranged external to the controller 200. The second controller 220 may include sensors for detecting motion of the controller 200. The second controller 220 may send user input detected by the second controller 220 to the processor 215 for translation into control data. In some embodiments, the second controller 220 may include at least one accelerometer, gyroscope, or other sensors that are configured to determine a direction, acceleration, speed, and/or the like with which the user is moving the controller 200. Illustrating with a non-limiting example, the second controller 220 may include an Inertial Measurement Unit (IMU). The IMU may include at least three accelerometers, three gyroscopes, and a magnetometer for detecting changes in the directions of translation (by virtue of the accelerometers) and in the directions of rotation (by virtual of the gyroscopes). Accordingly, the IMU may provide detection of the movement of the controller 200 in 6 DOF. In other embodiments, the second controller 220 may be implemented with other combinations of accelerometers and/or gyroscopes to detect movement of the controller 200 up to 6 DOF. In a non-limiting example, the second controller 220 may include three accelerometers for detecting movement of the controller 200 in three directions of translation. In another non-limiting example, the second controller 220 may include three gyroscopes for detecting movement of the controller 200 in three directions of rotation. & [0082] For instance, in response to receiving feedback signals concerning imminent collision, the feedback device 205 may provide feedback based on a direction and distance of the imminent collision. If the feedback signals indicate imminent collision with an object (e.g., a wall, building, another UAV, or the like) in a first direction with respect to the UAV 300, the feedback device 205 may provide feedback (e.g., vibrate) to the user in a direction corresponding to the first direction to notify the user of the imminent collision in the first direction. If the feedback signals indicate that the UAV 300 is off-course and need to fly in a first direction with respect to the UAV 300 to return to the course, the feedback device 205 may provide feedback to the user in a direction corresponding to the first direction to notify the user of the appropriate course. If the feedback signals indicate 

Regarding claim 22, Hutson discloses an unmanned aerial vehicle controlling system applicable to the tracking of a controller and the controlling of the flight direction and the flying distance of the unmanned aerial vehicle according to claim 11, the unmanned aerial vehicle controlling system comprising: 
a microcontroller; 
Hutson is not explicitly disclosing “first/second localization module”, however, SHAMIM et al., US 20180249291 A1, discloses SYSTEMS AND METHODS FOR TRACKING A DEVICE IN ZERO-INFRASTRUCTURE AND ZERO-POWER CONDITIONS, AND A TRACKING DEVICE THEREFOR and discloses
a directional antenna coupled to the microcontroller and receiving a localization signal sent from the controller ([0012] An embodiment among others is a system and/or method for a tracking device capable of localizing in a multitude of situations and environments, including those that make localization problematic, wherein the system and method comprise: (a) attempting to determine a location of the tracking device utilizing a first localization module within a tracking device; (b) responsive to the location being undetermined utilizing the first localization module, attempting to determine the location of the tracking device utilizing a second localization module within the tracking device; (c) responsive to the location being undetermined utilizing the second localization module, attempting to determine the location of the tracking device utilizing a third localization module within the tracking device; and (d) responsive to the location being undetermined utilizing the third localization module, initiating transmission of a signal from the tracking device, such as a signal capable of detection by a local computing device. In an aspect the tracking device of the system and/or method can be configured to determine a location of the tracking device utilizing location data received from the tracking device. The location can be determined by a server computing device utilizing at least an identifier corresponding to the tracking device. [0099] Additional information associated with the tracking devices 100 may be encoded in the user interface 472. For example, a plurality of locations 606 for each tracking device 100 may be determined utilizing geocoding or similar techniques. In the non-limiting example of FIG. 5, the location for each tracking device 100 comprises a longitude and latitude. Additionally, statistics associated with the location of the tracking device 100 may be determined and encoded in the network page. For example, a time in a location metric 609 may be encoded in the network page to show a length of time a tracking device 100 has remained in a particular position or range of positions.
SHAMIM et al. teaches that these features are useful in order for tracking a device in zero-infrastructure and zero-power conditions (see para. [0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by SHAMIM et al. with the system disclosed by Hutson in order to enhance location determination in zero-infrastructure and zero-power conditions. In one example, a device, system and/or method includes an infrastructure-based localization module, an infrastructure-less localization module and a passive module that can utilize at least two of the modules to determine a location of the tracking device (see Abstract).
Further Hutson discloses; and 
a plurality of motor controllers including a first motor controller and a second motor controller respectively coupled to the microcontroller ([0075] The controller 200 may include a processor 215 configured to execute functions of the controller 200 as described herein. According to some embodiments, the processor 215 may be a general-purpose processor. The processor 215 may include any suitable data processing device, such as, but not limited to, a microprocessor, Central Processor Unit (CPU), or custom hardware. In the alternative, the processor 215 may be any suitable electronic processor, controller, microcontroller, or state machine. The processor 215 may also be implemented as a combination of computing devices (e.g., a combination of a Digital Signal Processor (DSP) and a microprocessor, a plurality of microprocessors, at least one microprocessor in conjunction with a DSP core, or any other suitable configuration). & [0084] In some embodiments, the controller 200 may be electrically coupled to the wireless communication device 250 via the electrical connection 252. The electrical  
wherein the microcontroller controls the flight direction and the flying distance of the unmanned aerial vehicle through the first motor controller and the second motor controller according to the localization signal such that the distance between the unmanned aerial vehicle and the controller is a predetermined distance  ([0077] The second controller 220 may be embedded within the controller 200 or arranged external to the controller 200. The second controller 220 may include sensors for detecting motion of the controller 200. The second controller 220 may send user input detected by the second controller 220 to the processor 215 for translation into control data. In some embodiments, the second controller 220 may include at least one accelerometer, gyroscope, or other sensors that are configured to determine a direction, acceleration, speed, and/or the like with which the user is moving the controller 200. Illustrating with a non-limiting example, the second controller 220 may include an Inertial Measurement Unit (IMU). The IMU may include at least three accelerometers, three gyroscopes, and a magnetometer for detecting changes in the directions of translation (by virtue of the accelerometers) and in the directions of rotation (by virtual of the gyroscopes). Accordingly, .

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hutson, Pub. No.: US 20170277176 A1, in view of SHAMIM et al., Pub. No.: US 20180249291 A1, and further in view of Cesarano, Patent No.: US 9711851 B1.

Regarding claim 2, Hutson discloses the unmanned aerial vehicle controlling system according to claim 1,
wherein the controller includes a first controller and a second controller ([0112] Accordingly, the controller 200 may control various aspects of the UAV 300 with one or more of the first controller 210, second controller 220, third controller 230, or fourth controller (e.g., the input device 270). In some embodiments, the controller 200 may include one or more of the first controller 210, second controller 220, third controller 230, 
Hutson is not explicitly disclosing “group/plurality of UAV”, however Cesarano, US 9711851 B1, teaches Unmanned vehicle, system and method for transmitting signals and discloses;
the unmanned aerial vehicle further comprising: 
a first group of unmanned aerial vehicles having a plurality of the unmanned aerial vehicles; and a second group of unmanned aerial vehicles having a plurality of the unmanned aerial vehicles (col.8 lines 56-67, (37) The control unit 204 of the unmanned vehicle 102a may then divide the unmanned vehicles 102 into the first group 108 of transmitting unmanned vehicles 102a, 102b and the second group of receiving unmanned vehicles 102c, 102d based on at least the relative positions of the unmanned vehicles 102 and the predetermined direction 218. The control unit 204 of the unmanned vehicle 102a may also calculate desired distances and relative orientations between each of the unmanned vehicles 102 such that the first group 108 of transmitting unmanned vehicles 102a, 102b can form a phased-array transmitter, and the second group of receiving unmanned vehicles 102c, 102d can form a phased-array receiver.),
Cesarano teaches that these features are useful in order for transmitting and receiving signals using a swarm of unmanned vehicles (see col.1 lines 15-19, (1)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Cesarano with the system disclosed by Hutson in order for transmitting and receiving signals using a swarm of unmanned vehicles (see col.1 lines 15-19, (1)).
Further Hutson discloses; 
wherein the first controller is used for sending a first localization signal and controlling the direction that the first group of unmanned aerial vehicles face and the distance between the first group of unmanned aerial vehicles and the first controller ([0057] In some embodiments, the controller may include one or more feedback devices such as vibration motors, servos, speakers, and the like to warn the user of an incoming collision, navigation indication, danger, or otherwise provide notification(s) to the user. Particularly, in response to the UAV detecting an object that would cause an imminent collision in a certain direction, the feedback devices may provide feedback (e.g., audio signals or vibration/opposing force against operating the first controller to move the UAV in that direction) for warning the user. & [0115] FIG. 4A is a schematic diagram illustrating an example of correspondence between manipulation of the first controller 110 (FIGS. 1A-1G) and the flight of UAV 300 (FIGS. 1A-1G, 3A-3D), and an example of correspondence between manipulation of the first controller 110 (FIGS. 1A-1G) and the orientation/position of a camera 490. Referring to FIGS. 1-4A, FIG. 4A shows a partial perspective view of the controller 100, including the first controller 110, the second portion 125 supporting the first controller 110, and the space 115 for the wrist of the first arm of the user. Other parts of the controller 100 may be omitted for clarity.).
wherein the second controller is used for sending a second localization signal and controlling the direction that the second group of unmanned aerial vehicles face and the distance between the second group of unmanned aerial vehicles and the second controller ([0091] In some embodiments, the input device 270 may include a controller such as, but not limited to, the second controller 220. When the wireless communication device 250 is attached to the controller 200 such that the wireless communication device 250 does not move with respect to the controller 200, the second controller 220 may be alternatively be a part of the input device 270 (instead of being a part of the controller 200) given that movement detected by a component of the controller 200 may be likewise detected by the wireless communication device 250. In such embodiments, the second controller 220 of the input device 270 may be controlled by the first arm, as the second arm is not needed to move the wireless communication device 250, which may be attached to and moved together with the controller 200. & [0127] FIG. 4B is a schematic diagram illustrating an example of correspondence between manipulation of the second controller 220 (FIG. 2) and the flight of UAV 300 (FIGS. 1A-1G, 3A-3D), and an example of correspondence between manipulation of the second controller 220 (FIG. 2) and the orientation/position of the camera 490. FIG. 4B shows a perspective view of the controller 100 with the second controller 220 embedded (not shown). Referring to FIGS. 1-4B, motion of the controller 100 may correspond to motion detected by the second controller 220.).

Claim 15, 19 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hutson, Pub. No.: US 20170277176 A1, in view of SHAMIM et al., Pub. No.: US 20180249291 A1, further in view of Terada et al., Pub. No.: US 20140354417 A1.

Regarding claims 15 & 19, Hutson discloses the unmanned aerial vehicle controlling system according to claim 14 & claim 18, wherein 
the first motor controller is used for controlling the flight direction of the unmanned aerial vehicle ([0141] In some embodiments, flight control may be shared between one or more of the first controller 210, the second controller 220, the third controller 230, and/or the input device 270 (the fourth controller). Illustrating with a non-limiting example, rolling (directions 442a and 442b), pitching (directions 444a and 444b), and yawing (directions 446a and 446b) may be controlled by one of the first controller 210 and the second controller 220 while throttling (directions 426a and 436b) may be controlled by another one of the first controller 210 and the second controller 220. Illustrating with another non-limiting example, rolling (directions 442a and 442b), pitching (directions 444a and 444b), and yawing (directions 446a and 446b) may be controlled by the first controller 210 while throttling (directions 426a and 436b) may be controlled by the input device 270 (e.g., via a virtual slider presented on a touch screen of the input device 270) or the third controller 230. Flight control may be shared in any suitable manner among the controllers 210, 220, 230, and 270. Control for the orientation and position of the camera 480 may likewise be shared.), and 
the second motor controller is used for controlling the flying distance of the unmanned aerial vehicle ([0107] Illustrating with another non-limiting example, in response to receiving the control data related to the flight mode of the UAV 300, the 
wherein when the microcontroller determines that the localization information of the first receiving signal is not equal to that of the second receiving signal, the microcontroller controls the first motor controller to change the flight direction of the unmanned aerial vehicle ([0077] The second controller 220 may be embedded within the controller 200 or arranged external to the controller 200. The second controller 220 may include sensors for detecting motion of the controller 200. The second controller 220 may send user input detected by the second controller 220 to the processor 215 for translation into control data. In some embodiments, the second controller 220 may include at least one accelerometer, gyroscope, or other sensors that are configured to determine a direction, acceleration, speed, and/or the like with which the user is moving the controller 200. Illustrating with a non-limiting example, the second controller 220 may include an Inertial Measurement Unit (IMU). The IMU may include at least three accelerometers, three gyroscopes, and a magnetometer for detecting changes in the directions of translation (by virtue of the 
Hutson is not explicitly disclosing “first/second receiving signals are identical”, however, Terada et al., US 20140354417 A1, teaches Position Detection System and discloses
wherein when the microcontroller determines that the localization information of the first receiving signal and that of the second receiving signal are identical and both smaller than a first distance-localization signal intensity ([0093] Comparison between the case of inputting the communication signal with the frequency f1 from the base unit 2 to the electromagnetic wave propagation medium 1 with the case of inputting the position detection signal with the frequency f2 from the base unit 2 to the electromagnetic wave propagation medium 1 (on the assumption that the input signal strength is the same in both cases) reveals that a signal strength difference between the communication signal with the frequency f1 and the position detection signal with the frequency f2 is almost zero at the position P2 of the base unit 2 but the signal strength of the position detection signal with the frequency f2 becomes lower than the same of the communication signal with the frequency f1 at a position at which both signals are away from the position P2 of the base unit 2 across the same given distance. In other words, when the communication signal with the frequency f1 and the position detection signal with the frequency f2 are transmitted across the same distance through the electromagnetic wave propagation medium 1, the extent of a drop in the signal strength (attenuation rate) of the signal with the frequency f2 is larger than the same of the signal with the frequency f1. In the graph of FIG. 6, therefore, the gradient of a signal strength curve of the position detection signal with the frequency f2 

    PNG
    media_image5.png
    510
    1001
    media_image5.png
    Greyscale

[0349] When the frequency of the position detection signals (signals SG1 and SG2) is not changed, the distance between different terminals 3 (placement distance) is determined to be a distance not the integral multiple of the half of wavelength of the position detection signals (signals SG1 and SG2) (.lamda./2) which allows detection of the position of each terminal 3. This is because that the identical phase appears in the standing wave at intervals equivalent to the integral multiple of the half of wavelength of the position detection signals (signals SG1 and SG2) (.lamda./2) and placing multiple terminals 3 at the positions at which the identical phase appears makes distinguishing the terminals 3 from each other impossible. However, by combining the method of this embodiment with the methods of other embodiments, the terminals 3 can be distinguished from each other. Therefore, combining the method of this embodiment with the methods of other embodiments improves position detection precision.),
the microcontroller controls the second motor controller such that the unmanned aerial vehicle flies a flying distance towards the controller until the distance there between is the predetermined distance ([0199] In the configuration of FIG. 17, the position detection signal transmitted by the base unit 2 travels through the position of placement of the terminal 3f and then branches into a signal heading toward the terminal 3m (toward the electromagnetic wave propagation medium portion 21b) and a signal heading toward the terminal 3t (toward the electromagnetic wave propagation medium portions 21k and 21c). In this case, it is not always possible to identify the positions of all terminals 3 relaying entirely on information of the distance between the base unit 2 and each terminal 3 that is detected based on the reception signal strength of the position detection signal transmitted from the base unit 2 through the electromagnetic wave propagation medium 1 and received by each terminal 3. For example, the distance between the terminal 3f and the 
wherein when the microcontroller determines that the localization information of the first receiving signal and that of the second receiving signal are identical and both larger than a second distance-localization signal intensity ([0109] According to this embodiment, the frequency f1 of the communication signal and the frequency f2 of the position detection signal are selected so that when the position detection signal and the communication signal are propagated (transmitted) through the electromagnetic wave propagation medium 1, the position detection signal attenuates more heavily than the communication signal does. In other words, the frequency f1 of the communication signal and the frequency f2 of the position detection signal are selected so that when the position detection signal and the communication signal are transmitted through the electromagnetic wave propagation medium 1 across the same distance, the signal strength drop rate of the position detection signal is larger than the same of the communication signal. The signal strength drop rate is given by an equation: signal strength drop rate=(pre-transmission signal strength-post-transmission signal strength)/pre-transmission signal strength. In this manner, the , 
the microcontroller controls the second motor controller such that the unmanned aerial vehicle flies a flying distance away from the controller until the distance there between is the predetermined distance ([0101] It is also determined that the terminal 3f having received the position detection signal with the signal strength S4 lower than the signal strength S3 is at a position further away from the base unit 2 (position separated away from the base unit 2 across a longer distance of transmission through the electromagnetic wave propagation medium 1) than the position of the terminal 3e having 
Terada et al. teaches that these features are useful in order for detecting the position of a communication device disposed near an electromagnetic wave propagation medium. (see para. [0011]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Terada et al. with the system disclosed by Hutson in order for detecting the position of a communication device disposed near an electromagnetic wave propagation medium (see para. [0011]). & in order for identifying the position of each  communication device in a communication system including multiple communication devices arranged near an electromagnetic propagation medium at regular intervals (see para. [0012]).

Regarding claim 23, Hutson discloses the unmanned aerial vehicle controlling system according to claim 22, wherein 
the first motor controller is used for controlling the flight direction of the unmanned aerial vehicle ([0141] In some embodiments, flight control may be shared between one or more of the first controller 210, the second controller 220, the third controller 230, and/or the input device 270 (the fourth controller). Illustrating with a non-limiting example, rolling (directions 442a and 442b), pitching (directions 444a and 444b), and yawing (directions 446a and 446b) may be controlled by one of the first controller 210 and the second controller 220 while throttling (directions 426a and 436b) may be controlled by another one of the first controller 210 and the second controller 220. Illustrating with a and 442b), pitching (directions 444a and 444b), and yawing (directions 446a and 446b) may be controlled by the first controller 210 while throttling (directions 426a and 436b) may be controlled by the input device 270 (e.g., via a virtual slider presented on a touch screen of the input device 270) or the third controller 230. Flight control may be shared in any suitable manner among the controllers 210, 220, 230, and 270. Control for the orientation and position of the camera 480 may likewise be shared.), and 
the second motor controller is used for controlling the flying distance of the unmanned aerial vehicle ([0107] Illustrating with another non-limiting example, in response to receiving the control data related to the flight mode of the UAV 300, the processor 350 may control the motor control 323, navigation unit 325, and/or avionics module 329 based on the control data. The flight mode of the UAV 300 may include an “altitude-hold” mode in which the processor 350 may configure the motor control 323 and the avionics module 329 to maintain a current altitude of the UAV 300 unless otherwise instructed. The flight mode may also include a “follow” mode in which the processor 350 may configure the motor control 323, navigation unit 325, and/or avionics module 329 to follow (to maintain relative distance of) a beacon or device (e.g., the controller 200, the wireless communication device 250, and/or the like). The flight mode may also include a “waypoint” mode in which the processor 350 may configure the motor control 323, navigation unit 325, and/or avionics module 329 to fly to at least one waypoint. The user may indicate a waypoint on via the input device 270 of the wireless communication device 250. Control data indicating the waypoint (e.g., with GPS coordinates) may be sent to the UAV 300 via the radio module 275 or the radio module 235. The processor 350 may subsequently configure the motor control 323, navigation unit 325, and/or avionics module 329 to fly to the waypoint identified by the coordinates included in the control data.), 
Hutson is not explicitly disclosing “first/second receiving signals are identical”, however, Terada et al., US 20140354417 A1, teaches Position Detection System and discloses
wherein when the microcontroller determines that the localization signal is smaller than a directional-localization signal intensity ([0093] Comparison between the case of inputting the communication signal with the frequency f1 from the base unit 2 to the electromagnetic wave propagation medium 1 with the case of inputting the position detection signal with the frequency f2 from the base unit 2 to the electromagnetic wave propagation medium 1 (on the assumption that the input signal strength is the same in both cases) reveals that a signal strength difference between the communication signal with the frequency f1 and the position detection signal with the frequency f2 is almost zero at the position P2 of the base unit 2 but the signal strength of the position detection signal with the frequency f2 becomes lower than the same of the communication signal with the frequency f1 at a position at which both signals are away from the position P2 of the base unit 2 across the same given distance. In other words, when the communication signal with the frequency f1 and the position detection signal with the frequency f2 are transmitted across the same distance through the electromagnetic wave propagation medium 1, the extent of a drop in the signal strength (attenuation rate) of the signal with the frequency f2 is larger than the same of the signal with the frequency f1. In the graph of FIG. 6, therefore, the gradient of a signal strength curve of the position detection signal with the frequency f2 is larger than the gradient of a signal strength curve of the communication signal with the frequency f1. & [0098] For example, the correlation between signal strength and a transmission distance in the electromagnetic wave propagation medium 1 (distance a signal has traveled in the electromagnetic wave propagation medium 1) in the case of inputting a signal with the frequency F2 from the base unit 2 to the electromagnetic wave propagation medium 1 (this correlation will hereinafter be referred to as "the correlation between the signal strength of the signal with the frequency f2 and its transmission distance" and is equivalent to the data shown in the graph of FIG. 6) is obtained in advance. By applying the signal strength of the position detection signal with the frequency f2 received by the terminal 3 (i.e., reception signal strength) to the corresponding signal strength of the position detection signal indicated in the correlation graph (correlation between the signal strength of the signal with the frequency f2 and its transmission distance), 
the microcontroller controls the first motor controller to change the flight direction of the unmanned aerial vehicle ([0077] The second controller 220 may be embedded within , 
wherein when the microcontroller determines that the localization signal is smaller than a distance-localization signal intensity ([0093] Comparison between the case of inputting the communication signal with the frequency f1 from the base unit 2 to the electromagnetic wave propagation medium 1 with the case of inputting the position detection signal with the frequency f2 from the base unit 2 to the electromagnetic wave propagation medium 1 (on the assumption that the input signal strength is the same in both cases) reveals that a signal strength difference between the communication signal with the frequency f1 and the position detection signal with the frequency f2 is almost zero at the position P2 of the base unit 2 but the signal strength of the position detection signal with the frequency f2 becomes lower than the same of the communication signal with the frequency f1 at a position at which both signals are away from the position P2 of the base larger than the same of the signal with the frequency f1. In the graph of FIG. 6, therefore, the gradient of a signal strength curve of the position detection signal with the frequency f2 is larger than the gradient of a signal strength curve of the communication signal with the frequency f1. & [0098] For example, the correlation between signal strength and a transmission distance in the electromagnetic wave propagation medium 1 (distance a signal has traveled in the electromagnetic wave propagation medium 1) in the case of inputting a signal with the frequency F2 from the base unit 2 to the electromagnetic wave propagation medium 1 (this correlation will hereinafter be referred to as "the correlation between the signal strength of the signal with the frequency f2 and its transmission distance" and is equivalent to the data shown in the graph of FIG. 6) is obtained in advance. By applying the signal strength of the position detection signal with the frequency f2 received by the terminal 3 (i.e., reception signal strength) to the corresponding signal strength of the position detection signal indicated in the correlation graph (correlation between the signal strength of the signal with the frequency f2 and its transmission distance), the distance from the position of the base unit 2 having transmitted the position detection signal with the frequency f2 to the position of the terminal 3 having received the position detection signal can be grasped (detected). & [0099] As shown in FIG. 6, when the base unit 2 inputs a position detection signal having signal strength S0 and the frequency f2 to the electromagnetic wave propagation medium 1 and the position detection signal propagates through the electromagnetic wave propagation medium 1, the position detection signal received by the terminal 3e shows its signal strength of S3 and the position detection signal received by the terminal 3f shows its signal strength of S4. The signal strength S4 is lower than the signal strength S3 (i.e., S3&gt;S4). When the correlation between the signal strength of the signal with the frequency f2 and its transmission distance (which is equivalent to the data shown in the graph of FIG. 6) is obtained in advance, therefore, if 
  the microcontroller controls the second motor controller such that the unmanned aerial vehicle flies a flying distance towards the controller until the distance there between is the predetermined distance ([0199] In the configuration of FIG. 17, the position detection signal transmitted by the base unit 2 travels through the position of placement of the terminal 3f and then branches into a signal heading toward the terminal 3m (toward the electromagnetic wave propagation medium portion 21b) and a signal heading toward the terminal 3t (toward the electromagnetic wave propagation medium portions 21k and 21c). In this case, it is not always possible to identify the positions of all terminals 3 relaying entirely on information of the distance between the base unit 2 and each terminal 3 that is detected based on the reception signal strength of the position detection signal transmitted from the base unit 2 through the electromagnetic wave propagation medium 1 and received by each terminal 3. For example, the distance between the terminal 3f and the terminal 3l may be equal to the distance between the terminal 3f and the terminal 3t, in  and 
wherein when the microcontroller determines that the localization signal is larger than the distance-localization signal intensity  ([0109] According to this embodiment, the frequency f1 of the communication signal and the frequency f2 of the position detection signal are selected so that when the position detection signal and the communication signal are propagated (transmitted) through the electromagnetic wave propagation medium 1, the position detection signal attenuates more heavily than the communication signal does. In other words, the frequency f1 of the communication signal and the frequency f2 of the position detection signal are selected so that when the position detection signal and the communication signal are transmitted through the electromagnetic wave propagation medium 1 across the same distance, the signal strength drop rate of the position detection signal is larger than the same of the communication signal. The signal strength drop rate is given by an equation: signal strength drop rate=(pre-transmission signal strength-post-transmission signal strength)/pre-transmission signal strength. In this manner, the attenuation of the communication signal is suppressed to allow accurate transmission/reception of the communication signal so that better communication is , 
the microcontroller controls the second motor controller such that the unmanned aerial vehicle flies a flying distance away from the controller until the distance there between is the predetermined distance ([0101] It is also determined that the terminal 3f having received the position detection signal with the signal strength S4 lower than the signal strength S3 is at a position further away from the base unit 2 (position separated away from the base unit 2 across a longer distance of transmission through the electromagnetic wave propagation medium 1) than the position of the terminal 3e having received the position detection signal with the signal strength S3. Hence, if the sizes of signal strength of the position detection signals received by respective terminals 3 
Terada et al. teaches that these features are useful in order for detecting the position of a communication device disposed near an electromagnetic wave propagation medium. (see para. [0011]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Terada et al. with the system disclosed by Hutson in order for detecting the position of a communication device disposed near an electromagnetic wave propagation medium (see para. [0011]). & in order for identifying the position of each  communication device in a communication system including multiple communication devices arranged near an electromagnetic propagation medium at regular intervals (see para. [0012]).

Claims 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hutson, Pub. No.: US 20170277176 A1, in view of SHAMIM et al., Pub. No.: US 20180249291 A1, further in view of HELDEIS et al., Pub. No.: US 20160013806 A1.

Regarding claim 16, Hutson discloses the unmanned aerial vehicle controlling system according to claim 14, further comprising:
Hutson is not explicitly disclosing “first/second/third/fourth/ serial connection”, however, HELDEIS et al., US 20160013806 A1, teaches METHOD FOR DETERMINING ACTIVE INPUT ELEMENTS OF AN INPUT ARRANGEMENT AND INPUT ARRANGEMENT and discloses
a plurality of Bluetooth module including a first Bluetooth module having a first serial connection interface and a second Bluetooth module having a second serial connection interface, the first serial connection interface of the first Bluetooth module being coupled between the first directional antenna and a third serial connection interface of the microcontroller, the second serial connection interface of the second Bluetooth module being coupled between the second directional antenna a fourth serial connection interface of the microcontroller, wherein the first Bluetooth module receives the first receiving signal through the first directional antenna and stores the first receiving signal, and wherein the second Bluetooth module receives the second receiving signal through the second directional antenna and stores the second receiving signal. ([0303] The full name of the HID specification is: Universal Serial Bus (USB)—Device Class Definition for Human Interface Devices (HID), Firmware Specification Jun. 27, 2001, Version 1.11, or higher or lower, USB Implementers' Forum. Alternatively, a specification may be used that is based on one of these specifications. & [0304] However, the HID specification/protocol is not only valid for USB but also for a lot of other protocols or specifications, for instance for Bluetooth. & [0420] There are four serial connections SC1 to SC4 at the intersections of the conductive lines L1, L3 and Ca, Cb in the example. The first serial connection SC1 consists of a key switch S1a and a resistor R1a. The second serial connection SC2 consists of a key switch S2a and of a resistor R2a. The third serial connection SC3 comprises a key switch S1b and a resistor R1b. The fourth serial connection SC4 comprises a key switch S2b and a resistor R2b. Further serial connections are at other intersections of the matrix M but are not shown in FIG. 1. Other examples of serial connections are serial connections having the resistor coupled directly to the conductive lines Ca and Cb or serial connections having two resistors each, for instance one of the resistors coupled directly to a drive line, i.e. L1, L2, and one of the resistors coupled directly to a sense line, i.e. Ca, Cb. & [0484] FIG. 6 illustrates components of a keyboard of a computer. The keyboard comprises: the input arrangement 10,a microcontroller 26, and an interface 36. & [0488] FIG. 6 shows further conductive lines 20 (sense lines), for instance eleven lines, and further conductive lines 22 (drive lines), for instance ten lines, in matrix M. & [0489] The analog digital converter ADC of the input arrangement 10 is coupled to the microcontroller 26 by a signal bus 30 that comprises data lines and control lines. & [0490] The microcontroller 26 comprises: a memory Mem, for instance a RAM (Random Access Memory), ROM (Read Only Memory), [0496] Alternatively, the analog digital converter ADC may also be part of the microcontroller 26. & [0497] The signal bus 30 may be connected directly to the processor P. Alternatively, an interface circuit of the microcontroller 26 is used, not shown. The signal bus 36 is coupled to the microcontroller 26. Signal bus 36 is an interface to a central part of a computer. The protocol on signal bus 36 is for instance PS/2 or USB. & [0104] In some embodiments, the radio module 330 may be configured to switch between a cellular connection and a Wi-Fi (or other local area network or personal area network) connection depending on the location and altitude of the UAV 300. For example, while in flight at an altitude designated for UAV traffic, the radio module 330 may communicate with a cellular infrastructure in order to maintain communications with a device (e.g., the controller 200 and/or the wireless communication device 250). An example of a flight altitude for the UAV 300 may be at around 400 feet or less, such as may be designated by a government authority for UAV flight traffic. At this altitude, it may be difficult to establish communication with the controller 200 and/or the wireless communication device 250 using short-range radio communication links (e.g., Wi-Fi). Therefore, communications with the controller 200 and/or the wireless communication device 250 may be established using cellular telephone networks while the UAV 300 is at flight altitude. Communication between the radio module 330 and the controller 200 (the wireless communication device 250) may transition to a short-range communication link (e.g., Wi-Fi or Bluetooth) when the UAV 300 moves closer to the controller 200 (the wireless communication device 250). & [0140] In other embodiments, the mapping/correspondence configurations may be selected by the processor 215 based on the orientation of the controller 100. In some embodiments, the second controller 220 or the input device 270, as coupled to the processor 215, may determine an orientation of the controller 100. The orientation of the controller 100 may refer to a manner in which the 

Regarding claim 20, Hutson discloses the unmanned aerial vehicle controlling system according to claim 18, further comprising: 
Hutson is not explicitly disclosing “first/second/third/fourth/ serial connection”, however, HELDEIS et al., US 20160013806 A1, teaches METHOD FOR DETERMINING ACTIVE INPUT ELEMENTS OF AN INPUT ARRANGEMENT AND INPUT ARRANGEMENT and discloses
a plurality of Bluetooth module including a first Bluetooth module having a first serial connection interface and a second Bluetooth module having a second serial connection interface, the first serial connection interface of the first Bluetooth module being coupled between the first directional antenna and a third serial connection interface of the microcontroller, the second serial connection interface of the second Bluetooth module being coupled between the second directional antenna a fourth serial connection interface of the microcontroller, wherein the first Bluetooth module receives the first receiving signal through the first directional antenna and stores the first receiving signal, and wherein the second Bluetooth module receives the second receiving signal through the second directional antenna and stores the second receiving signal ([0303] The full name of the HID specification is: Universal Serial Bus (USB)—Device Class Definition for Human Interface Devices (HID), Firmware Specification Jun. 27, 2001, Version 1.11, or higher or lower, USB Implementers' Forum. Alternatively, a specification may be used that is based on one of these specifications. & [0304] However, the HID specification/protocol is not only valid for USB but also for a lot of other protocols or specifications, for instance for Bluetooth. & [0420] There are four serial connections SC1 to SC4 at the intersections of the conductive lines L1, L3 and Ca, Cb in the example. The first serial connection SC1 consists of a key switch S1a and a resistor R1a. The second serial connection SC2 consists of a and of a resistor R2a. The third serial connection SC3 comprises a key switch S1b and a resistor R1b. The fourth serial connection SC4 comprises a key switch S2b and a resistor R2b. Further serial connections are at other intersections of the matrix M but are not shown in FIG. 1. Other examples of serial connections are serial connections having the resistor coupled directly to the conductive lines Ca and Cb or serial connections having two resistors each, for instance one of the resistors coupled directly to a drive line, i.e. L1, L2, and one of the resistors coupled directly to a sense line, i.e. Ca, Cb. & [0484] FIG. 6 illustrates components of a keyboard of a computer. The keyboard comprises: the input arrangement 10,a microcontroller 26, and an interface 36. & [0488] FIG. 6 shows further conductive lines 20 (sense lines), for instance eleven lines, and further conductive lines 22 (drive lines), for instance ten lines, in matrix M. & [0489] The analog digital converter ADC of the input arrangement 10 is coupled to the microcontroller 26 by a signal bus 30 that comprises data lines and control lines. & [0490] The microcontroller 26 comprises: a memory Mem, for instance a RAM (Random Access Memory), ROM (Read Only Memory), PROM (Programmable ROM) or EEPROM (Electrical Erasable PROM) or another kind of memory, a processor P that performs instructions stored in the memory Mem, a drive circuit 24 that is coupled to the drive lines of matrix M, i.e. to lines L1, L2 etc., a signal bus 32 between the drive circuit 24 and the processor P, and a signal bus 34 between the processor P and the memory Mem. & [0496] Alternatively, the analog digital converter ADC may also be part of the microcontroller 26. & [0497] The signal bus 30 may be connected directly to the processor P. Alternatively, an interface circuit of the microcontroller 26 is used, not shown. The signal bus 36 is coupled to the microcontroller 26. Signal bus 36 is an interface to a central part of a computer. The protocol on signal bus 36 is for instance PS/2 or USB. & [0104] In some embodiments, the radio module 330 may be configured to switch between a cellular connection and a Wi-Fi (or other local area network or personal area network) connection depending on the location and altitude of the UAV 300. For example, while in flight at an altitude designated for UAV traffic, the radio module 330 may communicate with a cellular infrastructure in order to maintain communications with a device (e.g., the controller 200 and/or the wireless communication device 250). An example .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHOSHAN; Yaakov et al.	US 20180372834 A1	SYSTEM AND METHODS OF LOCATING WIRELESS DEVICES IN A VOLUME
Choi; Jae-Woo et al.	US 20190068953 A1	Aerial Vehicle Imaging and Targeting System
Barnickel et al., US 10168695 B2, Method and apparatus for controlling an unmanned aircraft
Omari; Sammy et al.	US 20180025498 A1	Subject Tracking Systems for a Movable Imaging System
Rios; Edward Oscar	US 20160311531 A1	High Altitude, Long Endurance, Unmanned Aircraft and Methods of Operation Thereof
Tamura; Daisuke	US 20100317367 A1	In-vehicle device and system for communicating with base stations
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665